                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF LOUISIANA


JACE TANNER COLE                                                       CIVIL ACTION

VERSUS                                                                 18-367-SDD-EWD

DRAGONFLY AVIATION, LLC,
CATHY WALKER REED, and
KEVIN REED


                                          RULING

         This matter is before the Court on the Rule 12(b)(2) Motion to Dismiss for Lack of

Personal Jurisdiction and Rule 12(b)(3) Motion to Dismiss for Lack of Proper Venue and,

Alternatively, Motion to Transfer Venue1 by Defendants Dragonfly Aviation, LLC

(“Dragonfly”), Cathy Walker Reed (“Mrs. Reed”), and Kevin Reed (“Mr. Reed”) (or

collectively, “Defendants”). Plaintiff Jace Tanner Cole (“Cole”) filed an Opposition2 to this

motion to which Defendants filed a Reply.3 For the following reasons, the Court finds that

the Defendants’ motion to dismiss should be GRANTED.

I.       FACTUAL BACKGROUND

         Cole was a helicopter pilot for Dragonfly from June 10, 2016 until April 24, 2017.4

This case arises from allegations that Cole’s former employers, Mr. and Mrs. Reed,

owners and managers of Dragonfly, defamed Cole by allegedly misrepresenting to the

Federal Aviation Administration (“FAA”) and operators of other aviation companies that



1
  Rec. Doc. 9.
2
  Rec. Doc. 17.
3
  Rec. Doc. 21.
4
  Id. at 2-3.
 
49910 
                                                                                  Page 1 of 18 
                                                                                               
 
Cole had refused to submit to a drug test required by FAA regulations.5 Dragonfly is a

Texas limited liability company. Mr. and Mrs. Reed are Texas residents, and Cole is a

Louisiana resident.

         Cole alleges that his relationship with Mr. and Mrs. Reed began to deteriorate in

November or December of 2016 following a disagreement concerning an employment

contract with Dragonfly.6 The relationship allegedly further deteriorated following a

dispute over Cole’s purchase of a windsock using Dragonfly’s funds.7 “That issue came

to a head,” and Cole quit his employment with Dragonfly on April 24, 2017.8 Cole alleges

that “Mr. Reed was angry” that he quit his employment with Dragonfly and told Cole that

he would need to submit to an FAA random drug test. Cole was allegedly not told where

to report for the drug test and attempted for several days to have Mr. Reed direct him to

a drug testing laboratory. After the alleged failure of Mr. Reed to give further instructions,

Cole obtained a drug test in Sulphur, Louisiana, which was negative.9

         Cole alleges that, on May 10, 2017, “individually and on behalf of Dragonfly,” Mr.

Reed lied about Cole’s employment performance to the owner of a Texas aviation

company.10 The misrepresentations included an allegedly false report that Cole had

refused a drug test and had stolen several objects from Dragonfly.11




5
  Rec. Doc. 7.
6
  Id. at 2.
7
  Id.
8
  Id. at 2-3.
9
  Id. at 9.
10
   Id. at 3.
11
   Id.
 
49910 
                                                                                  Page 2 of 18 
                                                                                               
 
         On May 23, 2017, Mrs. Reed, individually and on behalf of Dragonfly, allegedly

filed a false report with the FAA alleging that Cole had refused to submit to a random drug

test with no date specified. Mrs. Reed is also alleged to have sent a report to the FAA on

June 8, 2017, alleging that Cole had refused a drug test on April 7, 2017. During the

FAA’s investigation of Mrs. Reed’s report, Mr. Reed is alleged to have provided false

information to the FAA. Further, Cole claims Mr. Reed “perpetuated that lie” to a

“Louisiana businessman” and to an “aviation industry professional” who is highly

respected in Louisiana.12

         Based on the facts alleged above, Cole brings the following eight causes of action

against the Defendants: (1) “Defamation by Libel” against Mrs. Reed and Dragonfly based

on the allegedly false FAA report;13 (2) “Defamation by Slander” against Mr. Reed and

Dragonfly based on his alleged false information provided to FAA investigators;14 (3)

“Defamation by Slander” against Mr. Reed and Dragonfly based on his alleged false

information provided to FAA investigators;15 (4) “Defamation by Libel” against Mr. Reed

for alleged misrepresentations to an unidentified “aviation employer in the State of

Louisiana;”16 (5) “Defamation by Slander/Libel” against Mr. Reed for allegations that Mr.

Reed misrepresented to “Cole’s potential employer” that Cole had refused a drug test and

stolen a “dump trailer;”17 (6) “Tortious Interference with Business” against Mr. Reed based




12
   Rec. Doc. 7, p. 4.
13
   Id. at 6.
14
   Id. at 7.
15
   Id. at 8-9 (Although Counts Two and Three appear the same, they are based on separate contacts with
the FAA).
16
   Id. at 10.
17
   Id. at 11.
 
49910 
                                                                                          Page 3 of 18 
                                                                                                       
 
on a “text message to a Louisiana businessman;”18 (7) “Intentional infliction of emotional

distress against Mr. Reed” based on Mr. Reed’s allegedly defamatory statements made

to the FAA and “numerous aviation employers both in the State of Louisiana and in the

State of Texas;”19 and (8) “Intentional infliction of emotional distress” against Mrs. Reed

for her alleged misrepresentations made to the FAA.20

         Defendants now move pursuant to Rule 12(b)(2) to dismiss this suit on the basis

that this Court lacks personal jurisdiction over them or to dismiss this suit pursuant to Rule

12(b)(3) for improper venue, and in the alternative, to transfer venue to the Southern

District of Texas.

II.      LAW

         A. Personal Jurisdiction

         When a nonresident defendant presents a motion to dismiss for lack of personal

jurisdiction, the plaintiff bears the burden of establishing the court’s jurisdiction over the

nonresident.21 When a district court rules on a motion to dismiss without an evidentiary

hearing, the plaintiff need only present a prima facie case of personal jurisdiction.22 At

this stage, uncontroverted allegations in the complaint must be taken as true, and conflicts

between the parties' affidavits must be resolved in the plaintiff’s favor.23

         To aid resolution of the jurisdictional issue, a court “may receive interrogatories,


18
   Id.
19
   Id. at 13.
20
   Id. at 14-15.
21
   Stuart v. Spademan, 772 F.2d 1185, 1192 (5th Cir. 1985); Brown v. Flowers Indus., Inc., 688 F.2d 328,
332 (5th Cir. 1982, cert den. 450 U.S. 1023, 103 S.Ct. 1275, 75 L.Ed.2d 496 (1983).
22
   Trinity Indus., Inc. v. Myers & Assoc., Ltd., 41 F.3d 229, 230–31 (5th Cir.1995) (citing Burger King Corp.
v. Rudzewicz, 471 U.S. 462, 472–73 [1985], and Holt Oil & Gas Corp. v. Harvey, 801 F.2d 773 (5th
Cir.1986), cert. den., 481 U.S. 1015 (1987).
23
   D.J. Inv., Inc. v. Metzeler Motorcycle Tire Agent Gregg, Inc., 754 F.2d 542, 546 (5th Cir.1985).
 
49910 
                                                                                                Page 4 of 18 
                                                                                                             
 
depositions or any combination of the recognized methods of discovery ... But even if the

court receives discovery materials, unless there is a full and fair hearing, it should not act

as a fact finder and must construe all disputed facts in the plaintiff's favor and consider

them along with the undisputed facts.”24 “Once a plaintiff has established minimum

contacts, the burden shifts to the defendant to show that the assertion of jurisdiction would

be unfair.”25

         “A federal district court has personal jurisdiction over a nonresident defendant to

the same extent as a state court in the state in which the district court is located.”26 Thus,

personal jurisdiction over a nonresident defendant attaches only when a defendant is

amenable to service of process under the forum state's long-arm statute and the exercise

of jurisdiction comports with the due process clause of the fourteenth amendment. In this

case, these two queries merge into one because Louisiana's long-arm statute extends

jurisdiction coextensively with the limits of the Due Process Clause of the U.S.

Constitution.27

         Where a defendant has “continuous and systematic general business contacts”

with the forum state, the court may exercise “general jurisdiction” over any action brought

against the defendant.28 Where contacts are less pervasive, a court may still exercise

“specific” jurisdiction “in a suit arising out of or related to the defendant's contacts with the



24
   Walk Haydel & Assoc., Inc. v. Coastal Power Prod. Co., 517 F.3d 235, 241 (5th Cir. 2008) (holding that
a district court erred in requiring a plaintiff to establish more than a prima facie case even after a limited
pretrial evidentiary hearing) (internal citations and quotations omitted).
25
   Id. at 245 (quoting Wien Air Alaska, Inc. v. Brandt, 195 F.3d 208, 215 (5th Cir.1999)).
26
   Walk Haydel, 517 F.3d at 242.
27
   Moncrief Oil Int'l, Inc. v. OAO Gazprom, 481 F.3d 309, 311 (5th Cir. 2007); St. Martin & Mahoney v.
Patton, 863 F.Supp. 311, 313–14 (E.D.La.1994).
28
   Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414 (1984).
 
49910 
                                                                                                 Page 5 of 18 
                                                                                                              
 
forum.”29

         B. General Jurisdiction

         General jurisdiction is not in dispute. Cole has not argued that the Court has

general jurisdiction over Defendants; rather, he relies on the Court’s exercise of specific

jurisdiction over these Defendants.30 As Cole has not made prima facie showing that the

Court may exercise general jurisdiction over Defendants, the Court will turn to whether

Cole has established that the Court may exercise specific jurisdiction over Defendants.

         C. Specific Jurisdiction

         The constitutional requirements for specific jurisdiction may be satisfied by

showing that the defendant has sufficient “minimum contacts” with the forum state such

that imposing a judgment would not “offend traditional notions of fair play and substantial

justice.”31 The Fifth Circuit follows a three-step analysis for this determination. First, a

court must determine “whether the defendant has minimum contacts with the forum state,

i.e., whether it purposely directed its activities toward the forum state or purposefully

availed itself of the privileges of conducting activities there.”32

         This “minimum contacts”/”purposeful availment” inquiry is fact intensive. No one

element is decisive, and the number of contacts with the forum state is not, by itself,

determinative.33 A single, substantial act directed toward the forum can support specific




29
   Id. at 414; Luv N' care, Ltd., v. Insta–Mix, Inc., 438 F.3d 465, 469 (5th Cir. 2006).
30
   Rec. Doc. 17, p. 5, n. 8.
31
   Luv N' care, 438 F.3d at 469 (quoting Int'l Shoe Co. v. Wash., 326 U.S. 310, 316 (1945)).
32
   Nuovo Pignone, SpA v. STORMAN ASIA M/V, 310 F.3d 374, 378 (5th Cir. 2002); see also Hanson v.
Denckla, 357 U.S. 235, 250–251 (1958).
33
   Luv N' care, 438 F.3d at 470.
 
49910 
                                                                                    Page 6 of 18 
                                                                                                 
 
jurisdiction,34 but even multiple contacts, if “[r]andom, fortuitous, or attenuated ... are not

sufficient to establish jurisdiction.”35 What is significant is whether the contacts suggest

that the nonresident defendant purposefully availed himself of the privileges or benefits

of the laws of the forum state.36

         Second, a court considers “whether the plaintiff's cause of action arises out of or

results from the defendant's forum-related contacts.”37 At this step, the proper focus in

the analysis is on the “relationship among the defendant, the forum, and the litigation.”38

This is a claim-specific inquiry, as “the Due Process Clause prohibits the exercise of

jurisdiction over any claim that does not arise out of or result from the defendant's forum

contacts.”39

         Finally, “[i]f the plaintiff successfully satisfies the first two prongs, the burden shifts

to the defendant to defeat jurisdiction by showing that its exercise of jurisdiction would be

unfair or unreasonable.”40 In this inquiry, a court analyzes five factors: “(1) the burden on

the nonresident defendant, (2) the forum state's interests, (3) the plaintiff's interest in

securing relief, (4) the interest of the interstate judicial system in the efficient

administration of justice, and (5) the shared interest of the several states in furthering

fundamental social policies.”41 “It is rare to say the assertion [of jurisdiction] is unfair after


34
   See ASARCO, Inc. v. Glenara, Ltd., 912 F.2d 784, 786 (5th Cir.1990).
35
   Moncrief Oil, 481 F.3d at 312 (citing Burger King, 471 U.S. at 479 (1985)).
36
   World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980) (citing Hanson 357 U.S. at 251,
254); Hydrokinetics, Inc. v. Alaska Mech., Inc., 700 F.2d 1026, 1028 (5th Cir.1983), cert. den., 466 U.S.
962 (1984).
37
   Nuovo Pignone, 310 F.3d at 378.
38
   Stroman Realty, Inc. v. Wercinski, 513 F.3d 476, 487 (5th Cir. 2008).
39
   Conwill v. Greenberg Traurig, L.L.P., et al., No. 09-4365, 2009 WL 5178310 at *3 (E.D.La. Dec. 22, 2009)
(quoting Seiferth v. Helicopteros Atuneros, Inc., 472 F.3d 266, 274–75 (5th Cir. 2006)).
40
   Seiferth, 472 F.3d at 271 (citing Burger King, 471 U.S. at 382).
41
   Luv N' care, 438 F.3d at 473; see also, Burger King Corp., 471 U.S. at 476–77 (listing 7 factors).
 
49910 
                                                                                              Page 7 of 18 
                                                                                                           
 
minimum contacts have been shown.”42

         D. Minimum Contacts

         Personal jurisdiction may not be avoided merely because a defendant did not

physically enter the forum state. Although territorial presence frequently will enhance a

potential defendant's affiliation with a state and reinforce the reasonable foreseeability of

suit there, it is an inescapable fact of modern commercial life that a substantial amount of

business is transacted solely by mail and wire communication across state lines, thus

obviating the need for physical presence within a state in which business is conducted.

As long as a commercial actor's efforts are “purposefully directed” toward residents of the

state in question, courts have consistently rejected the notion that an absence of physical

contacts can defeat personal jurisdiction there.43

         Although a single act, such as a telephone call or mailing a letter, can be sufficient

to establish minimum contacts, precedent is clear that communications alone are

insufficient when “the communications with the forum did not actually give rise to [the]

cause of action.”44 Rather, when communications relating to conducting business are the

only contacts, courts generally require some type of “continuing obligations” between the

defendant and residents of the forum, such as is found in an ongoing business

relationship, to find that the defendant availed himself of the privilege of conducting

business in the forum. Only then, “because his activities are shielded by ‘the benefits and

protections’ of the forum's laws, it is presumptively not unreasonable to require him to


42
   Johnston v. Multidata Sys. Int’l Corp., 523 F.3d 602, 615 (5th Cir. 2008)(citing Wein Air Alaska, Inc. v.
Brandt, 195 F.3d 208, 215 (5th Cir.1999)).
43
   Burger King, 471 U.S. at 476–77.
44
   Wein Air, 195 F.3d at 213; Aviles v. Kunkle, 978 F.2d 201, 205 (5th Cir.1992).
 
49910 
                                                                                               Page 8 of 18 
                                                                                                            
 
submit to the burdens of litigation in that forum as well.”45

         On the other hand, for claims of intentional tort, “[a] single act by a defendant can

be enough to confer personal jurisdiction if that act gives rise to the claim being

asserted.”46 “When the actual content of communications with a forum gives rise to

intentional tort causes of action, this alone constitutes purposeful availment.”47

III.     ANALYSIS

         Defendants argue that this Court cannot exercise specific personal jurisdiction over

them because Cole cannot satisfy the Fifth Circuit’s three-step specific jurisdiction

analysis with respect to any of Cole’s eight claims.48 First, Defendants assert that Cole

has not pleaded facts to support a finding that Defendants purposefully directed activities

toward Louisiana to satisfy minimum contacts.49 Second, Defendants argue that none of

the eight claims arise out of Defendants’ contacts with Louisiana.

         Cole contends that the Court’s exercise of specific personal jurisdiction over

Defendants is proper because the defamation claims arise out of communications

purposefully directed toward Louisiana. Further, Cole argues that the Court can exercise

specific personal jurisdiction over the claims involving the FAA because the report was

“calculated to cause injury to Mr. Cole in Louisiana.”50


45
   Burger King, 471 U.S. at 476.
46
   Lewis v. Fresne, 252 F.3d 352, 358 (5th Cir. 2001) (citing Brown v. Flowers Indus., 688 F.2d 328, 332–
33 (5th Cir.1984)(holding that one long distance telephone call alleged to constitute defamation was enough
to establish minimum contacts)).
47
   Wein Air, 195 F.3d at 213 (5th Cir.1999); see also, Ross, 246 Fed.Appx. 856, 859–60 (5th Cir.
2007)(deeming allegations that out of state counsel communicated false information to client in Texas alone
sufficient to make prima facie case of specific personal jurisdiction).
48
   Rec. Doc. 9-1, p. 11.
49
   See Nuovo Pignone, SpA v. STORMAN ASIA M/V, 310 F.3d 374, 378 (5th Cir. 2002); see also Hanson
v. Denckla, 357 U.S. 235, 250–251 (1958).
50
   Rec. Doc. 17, p. 10.
 
49910 
                                                                                              Page 9 of 18 
                                                                                                           
 
         In this circuit, specific jurisdiction is a “claim-specific inquiry[.]”51 “A plaintiff bringing

multiple claims that arise out of different forum contacts of the defendant must establish

specific jurisdiction for each claim.”52 Thus, the Court will address the alleged contacts by

Defendants and the claims which arise out of those contacts.

         A. Claims arising out of Defendants’ alleged contacts with the FAA

         Counts One, Two, Three, and Eight are intentional tort claims which arise out of

Defendants’ FAA report and the subsequent FAA investigation.53 Based on alleged

misrepresentations made to the FAA by Mr. and Mrs. Reed, Cole raises claims of

defamation by libel against Mrs. Reed, individually, and on behalf of Dragonfly,54 two

claims of defamation by slander against Mr. Reed, individually, and on behalf of

Dragonfly,55 and intentional infliction of emotional distress against Mrs. Reed,

individually.56 Cole argues that this Court can exercise specific jurisdiction over

Defendants because the “report to the FAA was calculated to injure Mr. Cole’s career and

inflict emotional distress on Mr. Cole in Louisiana.”57

         In support of his argument, Cole relies on Simon v. U.S., in which the Fifth Circuit

reversed the district court’s failure to exercise specific jurisdiction over an attorney based

on misleading statements made by the attorney to a Georgia judge which allegedly

caused the issuance of an improper subpoena ticket in Louisiana. The Louisiana plaintiff



51
   See Seiferth v. Helicopteros Atuneros, Inc., 472 F.3d 266, 274 (5th Cir. 2006).
52
   McFadin v. Gerber, 587 F.3d 753 (5th Cir. 2009) (quoting Seiferth v. Helicopteros Atuneros, Inc., 472
F.3d 266 (5th Cir.2006)).
53
   Rec. Doc. 7.
54
   Count One of the Complaint.
55
   Counts Two and Three of the Complaint.
56
   Count Eight of the Complaint.
57
   Rec. Doc. 17, pp. 8, 10.
 
49910 
                                                                                          Page 10 of 18 
                                                                                                        
 
failed to respond to the subpoena, and a bench warrant was issued against him. The

court found that “the service in Louisiana of the subpoena ticket, improperly issued at the

direction of [the defendant], was a cause-in-fact, or substantial factor, in the tort by [the

defendant] alleged as a cause of action in [the plaintiff’s] complaint.”58 The court further

found that “the conduct in Louisiana for which [the defendant] was responsible was a

substantial causal factor in producing the tortious injury alleged.”59 In the present case,

however, Defendants are not alleged to have directed any conduct within or toward

Louisiana.

         Cole also relies on Brown v. Flowers60 to support his argument that specific

jurisdiction exists over Mrs. Reed as a result of her allegedly defamatory report made to

the FAA in Washington, D.C. In Brown, the Fifth Circuit reversed the district court and

found that personal jurisdiction existed in Mississippi over three nonresident defendants

as result of a single phone call by a defendant to a third party in Mississippi.61 Again, in

the present case, there are no allegations that Defendants directed any conduct toward

the state of Louisiana.

         The Supreme Court has recently reiterated that the jurisdictional inquiry is focused

on “the defendant’s contacts with the forum state itself, not the defendant’s contacts with

persons who reside there.”62 “[T]he proper question is not where the plaintiff experienced




58
   Simon v. United States, 644 F.2d 490, 498 (5th Cir. 1981).
59
   Id. at 499.
60
   Brown v. Flowers Industries, Inc., 688 F.2d 328 (5th Cir. 1982).
61
   688 F.2d at 332 (5th Cir. 1982).
62
   Walden v. Fiore, 571 U.S. 277, 283, 134 S.Ct. 1115, 188 L.Ed.2d 12 (2014).
 
49910 
                                                                                 Page 11 of 18 
                                                                                               
 
a particular injury or effect but whether the defendant’s conduct connects him to the forum

in a meaningful way.”63

         Although Cole argues that Defendants’ conduct was “calculated to cause injury” in

Louisiana, the Fifth Circuit has cautioned that “[f]oreseeable injury alone is not sufficient

to confer specific jurisdiction, absent the direction of specific acts toward the forum.”64

Here, Defendants, in Texas, are alleged to have made misrepresentations to the FAA in

Washington, D.C. For these counts, there are no allegations that Defendants directed any

conduct toward Louisiana. Because there are no alleged minimum contacts by any

Defendant for Counts One, Two, Three, and Eight arising out of Defendants’ alleged

contacts with the FAA, the Court lacks specific personal jurisdiction over Defendants for

those counts.

         B. Claims arising out of Mr. Reed’s alleged contacts with a Louisiana
            businessman

         Counts Four, Six, and Seven will be analyzed together as they are intentional tort

claims arising out of the same alleged contact between Mr. Reed and a Louisiana

businessman.65 Cole alleges that Mr. Reed communicated to a “Louisiana helicopter

operator and businessman” that Cole had failed a drug test.66 Cole’s Opposition identifies

the Louisiana businessman as “Mr. Mike Satterfield.”67 Cole attaches a screenshot of a




63
   Id. at 1125.
64
   Wien Air Alaska, Inc. v. Brandt, 195 F.3d 208, 212 (5th Cir. 1999).
65
   Rec. Doc. 7, pp. 10, 12.
66
   Rec. Doc. 7, p. 10.
67
   Rec. Doc. 17, p. 11.
 
49910 
                                                                                Page 12 of 18 
                                                                                              
 
purported text message conversation between Mr. Reed and Mike Satterfield,68 and Mr.

Reed admits to a conversation with Mr. Satterfield in his affidavit.69

         Defendants argue that the alleged communication from between Mr. Reed and a

Louisiana businessman does not confer personal jurisdiction over Mr. Reed for the

intentional tort claims. Defendants rely on Sangha v. Navig8 ShipManagement Private

Ltd.70 to support their argument. In Sangha, the plaintiff was a captain for Navig8 when

the vessel he captained was involved in a collision. Navig8 declined to renew the plaintiff’s

employment, and the plaintiff obtained new employment with another company based in

Alabama.71 The plaintiff’s new employer contracted to perform work with the plaintiff’s

previous employer, Navig8. By email, Navig8 informed the plaintiff’s current employer in

Alabama of the collision, and the plaintiff’s contract with his current employer was

terminated. The plaintiff sued Navig8 under various tort theories.72 The district court

dismissed the claims for lack of personal jurisdiction, and the Fifth Circuit agreed that the

plaintiff did not allege sufficient contacts to subject Navig8 to personal jurisdiction in

Texas.73 The court explained that “Navig8’s contacts with the state have to be purposeful

and not merely fortuitous . . . Even though Navig8’s email communications happened to

affect [the plaintiff] while he was at the Port of Houston, this single effect is not enough to

confer specific jurisdiction over Navig8.”74 In that case, there were no alleged purposeful




68
   Rec. Doc. 17-3, p. 3; Screenshot of text message conversation.
69
   Rec. Doc. 9-3, p. 2.
70
   882 F. 3d 96 (5th Cir. 2018).
71
   Id. at 98-99.
72
   Id. at 99.
73
   Id. at 103.
74
   Id.
 
49910 
                                                                                  Page 13 of 18 
                                                                                                
 
contacts with the forum state, Texas. Here, it is alleged that Mr. Reed sent defamatory

text messages to a Louisiana resident.

         In Brown, discussed above, the Fifth Circuit held that personal jurisdiction in

Mississippi was proper over a non-resident who made a phone call to Mississippi

defaming a Mississippi resident.75 However, the Fifth Circuit emphasized that the

defendant initiated the defamatory phone call.76 Here, the record demonstrates that the

alleged text message conversation between Mr. Reed and the Louisiana resident was not

initiated by Mr. Reed.77

         In Delta Brands Inc. v. Danieli Corp., the Fifth Circuit found the initiation of contact

significant in holding personal jurisdiction not valid.78 There, the court explained that the

plaintiff had not alleged that the defendant’s misrepresentations “arose out of contacts

initiated by [the defendant], rather than contacts initiated by [the plaintiff].”79 Here,

although the contact was initiated by a third person, Cole has failed to allege that the

contacts with Louisiana were initiated by Mr. Reed. In fact, Cole’s own supporting

documents demonstrate the opposite.80 In Wilson v. Belin, the Fifth Circuit held that

personal jurisdiction in a defamation case could not rest on a nonresident defendant’s

response to one uninitiated, unsolicited phone call.81 Likewise, the Court here finds that




75
   688 F.2d 328 (5th Cir. 1982).
76
   Id. at 334 & n. 15.
77
   Rec. Doc. 17-3, p. 3; Rec. Doc. 9-3, p. 3.
78
   99 F. App’x 1, 8 (5th Cir. 2004).
79
   Id.
80
   Rec. Doc. 17-3, p. 3.
81
   20 F. 3d 644 (5th Cir. 1994).
 
49910 
                                                                                    Page 14 of 18 
                                                                                                  
 
specific personal jurisdiction cannot rest on Mr. Reed’s reply to an unsolicited text

message from a third party.

         Cole relies on Trois v. Apple Tree Auction Center, Inc.,82 to support his argument

that a court can exercise specific personal jurisdiction over a party who responds to an

unsolicited communication. In Trois, a recent Fifth Circuit case, a collector in Texas made

an agreement through several conference calls to sell some of his collectibles in an

auction house in Ohio.83 The collector alleged that the president of the auction house

made misrepresentations during the uninitiated conference calls and sued the president

in Texas for breach of contract and fraud.84

         The Fifth Circuit rejected specific jurisdiction for breach of contract but found

purposeful availment for the intentional tort of fraud.85 Although the court cited several

cases which permitted the exercise of specific personal jurisdiction over an intentional

tortfeasor who places a call to a forum and makes false statements over the phone to a

forum resident,86 the Fifth Circuit noted that, “in Wilson v. Belin, we held that personal

jurisdiction in a defamation case could not rest on a nonresident defendant’s tortious

response to one uninitiated, unsolicited phone call.”87 The court found that the facts of




82
   882 F. 3d 485 (5th Cir. 2018).
83
   Id. at 488.
84
   Id.
85
   Id. at 489.
86
   Id. at 491 (See Brown, 688 F.2d 328, 332, 334 (5th Cir. 1982) (holding one defamatory phone call initiated
by defendant sufficient to established personal jurisdiction); Moncrief Oil Int’l Inc. v. OAO Gazprom, 481 F.
3d 309, 314 (5th Cir. 2007) ( “When a nonresident defendant commits a tort within the state … that tortious
conduct amounts to sufficient minimum contacts … to exercise personal adjudicative jurisdiction … ); Wien
Air Alaska, Inc. 195 F. 3d 208, 213 (5th Cir. 1999)(‘When the actual content of communications with a forum
gives rise to intentional tort causes of action, this alone constitutes purposeful availment.”)).
87
   Id.
 
49910 
                                                                                              Page 15 of 18 
                                                                                                            
 
Trois fell “within the fuzzy boundaries of the middle of the spectrum.”88 The court

explained that the defendant in Trois “was not a passive participant on the call. Instead,

he was the key negotiating party who made representations regarding his business in a

call to Texas.”89 Here, the Court finds that the allegations fall toward the Wilson end of

the spectrum because Mr. Reed does not appear to have purposefully availed himself of

the privileges of Louisiana by responding to an unsolicited inquiry concerning Cole.

         In Wilson, the court found that it lacked specific personal jurisdiction over the

defendants because their alleged defamatory comments were merely in response to an

unsolicited phone call made from within the forum.90 There, Wilson claimed to use photo

enhancement technology to glean more information concerning the John F. Kennedy

assassination and presented his alleged findings in Dallas. A Dallas reporter called two

non-resident officials involved in the official investigation who made statements

discrediting Wilson’s methods. Wilson sued the officials for their allegedly defamatory

statements.91 The court found that it lacked specific personal jurisdiction because “the

defendants did not execute a prearranged plan by initiating a communication to Texas

aimed at a Texas resident.”92 Similarly, Mr. Reed’s contact with a Louisiana resident is

not alleged to be part of a prearranged plan or initiated by Mr. Reed. Mr. Reed simply

responded to an inquiry from a Louisiana resident concerning a former employee.93




88
   Id.
89
   Id.
90
   Wilson, 20 F. 3d at 649 (5th Cir. 1994).
91
   Id.
92
   Id.
93
   Rec. Doc. 17, p. 13 (“While it is true that Mr. Reed responded to an inquiry from Mr. Satterfield regarding
Mr. Cole’s employment with Dragonfly, Mr. Reed was not a passive participant in the communication.”).
 
49910 
                                                                                               Page 16 of 18 
                                                                                                             
 
         The Court finds the facts of Wilson most analogous to the present case. Further,

although not alleged in the Complaint, Cole’s Opposition states that Mr. Reed sent the

text messages to “Mr. Satterfield, who resides and whose principal place of business is

in Franklin, Louisiana[.]”94 Franklin is in St. Mary Parish, Louisiana, which is in the

Western District of Louisiana. For the reasons above, the Court lacks personal jurisdiction

over Mr. Reed for the allegations contained in Counts Four, Six and Seven.

         C. Count Five arising out of Mr. Reed’s alleged contact with a Texas resident

         Count Five arises from Mr. Reed’s alleged statements to Cole’s potential

employer.95 In the body of the Complaint, it appears that the “potential employer” is “the

owner of an aviation company in Texas.”96 Mr. Reed is alleged to have told the potential

employer that Cole refused a drug test and stole various equipment from Mr. Reed’s

airport hangar. There are no alleged contacts or communications within or directed toward

Louisiana in Count Five. As discussed at length above, and as Fifth Circuit precedent has

made clear, the mere fact that Cole resides in Louisiana is insufficient to confer personal

jurisdiction over Mr. Reed for this claim.97 Therefore, the Court lacks personal jurisdiction

over Mr. Reed for communications directed from one Texas resident to another.

         D. Claims arising out of Dragonfly’s alleged contacts with the forum

         Cole “does not argue that this Court exercises general jurisdiction over

Defendants.”98 Because the Court found no basis to exercise specific jurisdiction over Mr.



94
   Rec. Doc. 17, p. 12.
95
   Rec. Doc. 7, p. 12.
96
   Id. at 3.
97
   Walden, 134 S.Ct. at 1125 (2014).
98
   Rec. Doc. 17, p.5, n. 8.
 
49910 
                                                                                Page 17 of 18 
                                                                                              
 
and Mrs. Reed, and a “business entity can act only through its officers, employees, and

other agents,”99 the Court also declines to exercise specific personal jurisdiction over

Dragonfly. Cole has not alleged any acts of other officers or employees, other than Mr.

and Mrs. Reed, that give rise to any of the claims contained in the Complaint.100 Thus,

Cole has not pled a prima facie case for asserting personal jurisdiction over Dragonfly.

Because the Court finds that neither specific nor personal jurisdiction exists over any

Defendant for any claim, the issues regarding venue need not be considered.

IV.      CONCLUSION

         For the reasons set forth above, Defendants’ Rule 12(b)(2) Motion to Dismiss for

Lack of Personal Jurisdiction and Rule 12(b)(3) Motion to Dismiss for Lack of Proper

Venue and, Alternatively, Motion to Transfer Venue101 is GRANTED on the Rule 12(b)(2)

motion for lack of personal jurisdiction.

         IT IS SO ORDERED.

         Signed in Baton Rouge, Louisiana on March 7, 2019.




                                                          S
                                                 ____________________________________
                                                 SHELLY D. DICK, CHIEF DISTRICT JUDGE
                                                 MIDDLE DISTRICT OF LOUISIANA




99
   Am. Realty Tr. Inc. v. Matisse Capital Partners LLC, 91 F. App’x 904, 911 (5th Cir. 2003).
100
    Rec. Doc. 7.
101
    Rec. Doc. 9.
 
49910 
                                                                                                Page 18 of 18 
                                                                                                              
 
